FILED
                             NOT FOR PUBLICATION                            JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL MEDINA-LANDEI,                            No. 07-70641

               Petitioner,                       Agency No. A074-334-051

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Daniel Medina-Landei, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for suspension of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation. We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s

continuous physical presence determination for substantial evidence,

Canales-Vargas v. Gonzales, 441 F.3d 739, 742 (9th Cir. 2006), and we deny the

petition for review.

      The record does not compel the conclusion that Medina-Landei met his

burden to establish continuous physical presence where he failed to provide

sufficient evidence supporting his presence from December 1989 to April 1990.

See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (a contrary result is

not compelled where there is “[t]he possibility of drawing two inconsistent

conclusions from the evidence”) (internal quotation marks and citation omitted).

      PETITION FOR REVIEW DENIED.




                                         2                                    07-70641